DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim 1 recites the limitation “disposed in facing relation to the workpiece held on the chuck table”. The term “disposed in facing relation to” will be interpreted with the definition of “has at least one face directed toward the workpiece held on the chuck table”. 
Claim 2 recites the limitation “selected from a group consisting of”. The term “selected from a group consisting of” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the many options sufficiently satisfies the entire portion of the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17087799 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1:
An illuminating apparatus adapted to be mounted on an image capturing apparatus for capturing an image of a workpiece held on a chuck table, comprising: (Application No. 17087799 claim 
a light source; (Application No. 17087799 claim 1; a light source optically coupled to another end of the optical fiber)
an objective lens having a minute hole defined centrally therein and disposed in facing relation to the workpiece held on the chuck table; (Application No. 17087799 claim 1; an objective lens having a minute hole defined centrally therein and disposed in facing relation to the workpiece held on the chuck table);
and an optical fiber having an end inserted in the minute hole in the objective lens (Application No. 17087799 claim 1; an optical fiber having an end located in the minute hole in the objective lens)
For an optical fiber to have an end located in the minute hole, it would need to be inserted in the minute hole.
and another end optically coupled to the light source (Application No. 17087799 claim 1; a light source optically coupled to another end of the optical fiber).
Regarding claim 2:
The illuminating apparatus according to claim 1, wherein the light source is selected from a group consisting of a superluminescent diode light source, an amplified spontaneous emission light source, a super continuum light source, a light emitting diode light source, a halogen light source, a xenon light source, a mercury light source, a metal halide light source, and a laser light source. (Application No. 17087799 claim 2; The image capturing apparatus according to claim 1, wherein the light source is selected from a group consisting of a super luminescent diode light source, an amplified spontaneous emission light source, a super continuum light source, a light emitting diode light source, a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The applicant should note however that a notice of allowance was issued on 12/13/2021. This provisional rejection will turn into a non-provisional rejection when Application No. 17087799 is issued as a patent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Okada (US 5289004 A).
Regarding claim 1, Okada teaches an illuminating apparatus (Figure 12) adapted to be mounted on an image capturing apparatus (optical image detection system 146) for capturing an image (optical image detection system 146) of a workpiece (sample 1) held on a chuck table (piezoelectric actuator 2), comprising:
	a light source (excitation light source 136);
	an objective lens (objective lens 124) having a minute hole defined centrally therein (Column 19; Lines 27-29) and disposed in facing relation to the workpiece held on the chuck table (Column 19 Lines 60-61 and Column 20 Lines 8-11).
	Please see claim interpretation above for “disposed in facing relation to”. The light reflected by the sample 1 is observation light and this light is gathered by the objective lens. For the lens to gather the observation light, at least one face of the lens must be directed toward the sample.
	and an optical fiber (optical fiber 134) having an end inserted in the minute hole in the objective lens (Column 19 Lines 27-34) and another end optically coupled to the light source (Figure 12 Column 19 Lines 34-42; excitation light source 136).

	Regarding claim 2, Okada teaches the illuminating apparatus according to claim 1, wherein
	the light source (excitation light source 136) is selected from a group consisting of a superluminescent diode light source, an amplified spontaneous emission light source, a super continuum light source, a light emitting diode light source, a halogen light source, a xenon light source, a mercury light source, a metal halide light source, and a laser light source (Column 19 Lines 64-Column 20 Line 5; exciter laser beam as the laser light of the laser light source).
	The laser light source is selected as the light source selected from the group and the exciter laser beam as taught by Okada would be the laser light that the laser light source outputs (Column 19 .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itoh (US 20030081897 A1): fiber optic cable with end inside lens
Zhou (CN 106077964 A) : laser automatic focusing device consisting of a stepper motor and control device
Goldberg (US 5548113 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/F.J.W./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761